oOo wa NI Dn HF W NY

bo DO NHN NO bh WN RK KK FS KF Se eS ee pe

Case 3:20-cv-00653-RBM Document17 Filed 03/01/21 PagelD.834 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

BONNIE B., Case No.: 3:20-cv-00653-RBM

Plaintiff, .
| ORDER GRANTING JOINT
vO | MOTION FOR ATTORNEY’S FEES
ANDREW SAUL, COMMISSIONER OF | “ND EXPENSES
SOCIAL SECURITY, |
-Defendant.| [Doc. 16]

 

 

 

 

On April 3, 2020, Plaintiff Bonnie B. (“Plaintiff”) filed a complaint against the
Commissioner of Social Security, seeking judicial review of the Commissioner’s decision
denying her application for disability benefits and disabled widow’s benefits. (Doc. 1.)
On December 28, 2020, the Court issued an order remanding the decision of the
Commissioner of Social Security for further administrative proceedings pursuant to

sentence four of 42 U.S.C. § 405(g).! (Doc. 14.)

 

! “The fourth and sixth sentences of Section 405(g) set forth the exclusive methods by which district
courts may remand to the Commissioner... .” Akopyan v. Barnhart, 296 F.3d 852, 854 (9th Cir. 2002).
“Sentence four provides that the district court shall have power to enter, upon the pleadings and
transcript of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner
... with or without remanding the cause for a rehearing .... A sentence four remand has thus been

1

3:20-cv-00653-RBM

 
0 Oo YI HD WA BW HN =

wo wp Bb HO HN WN NO KF KR HK Ke RF Se SE Re
SXHRRR ORR Si CS rWAaRanes

 

 

Case 3:20-cv-00653-RBM Document 17 Filed 03/01/21 PagelD.835 Page 2 of 4

The parties now stipulate to and jointly move for an award to Plaintiff of attorney’s
fees and expenses in the amount of six thousand, five hundred dollars ($6,500)? under
the Equal Access to Justice Act (““EAJA”), 28 ULS.C. § 2412(d), and no costs under 28
USC. § 1920. (Doc. 16 at 1.)

The EAJA allows a prevailing party to seek attorney’s fees from the United States
within thirty days of final judgment. See 28 U.S.C. § 2412(d). “A plaintiff who obtains a
sentence four remand is considered a prevailing party for purposes of attorneys’ fees.”
Akopyan, 296 F.3d at 854 (internal citation omitted). Given that the undersigned issued a
sentence four remand, Plaintiff is the prevailing party for purposes of awarding attorney’s
fees. “A sentence four remand becomes a final judgment, for purposes of attorneys’ fees
claims brought pursuant to the EAJA, 28 U.S.C. § 2412(d), upon expiration of the time for
appeal.” Jd. (internal citation omitted). Federal Rule of Appellate Procedure 4(a)(1)(B)
provides for a sixty-day appeal period in cases in which the United States is a party or a |.
United States officer or employee is sued in an official capacity.

Here, the sixty-day appeal period for the Court’s December 28, 2020 order and
judgment expired on or about February 26, 2021. As such, the sentence four remand is
now a “final judgment” for purposes of the EAJA. FED. R. APP. P. 4(a)(1)(B); see 28
U.S.C. § 2412(d). The joint motion for attorney’s fees (“Joint Motion”) was filed January
26, 2021—well before the time judgment became final for purposes of EAJA and before
the time for filing-the motion expired under 28 U.S.C. § 2412(d)(1)(B). (Doc. 16.) See
Hoa Hong Van v. Barnhart, 483 F.3d 600, 608 (9th Cir. 2007) (holding that a successful
disability applicant may file an application for attorney’s fees under EAJA within thirty
days of the Rule 4(a) sixty—day appeal period expiring, “regardless of the specific form of

the court’s judgment, or the particular nature of the government’s non-opposition to or

 

characterized as essentially a determination that the agency erred in some respect in reaching a decision
to deny benefits.” Jd. (internal quotations and citations omitted).

? It appears Plaintiffs counsel has written off $303.88 in fees and/or expenses, as her invoice reflects a
total amount owed of $6,803.88. (Doc. 16 at 1-2.) .

2
3:20-cv-00653-RBM

 
0 m7 nt HD A BP WD NO

wo po NH NY KN NN NO KH KF Fe Se FF RP EF Ee

 

 

Case 3:20-cv-00653-RBM Document 17 Filed 03/01/21 PagelD.836 Page 3 of 4

acquiescence in an award of benefits.”); see cf. Torres v. Oakland Scavenger Co., 487 U.S.
312, 316-17 (1988) (“if a litigant files papers in a fashion that is technically at variance
with the letter of a procedural rule, a court may nonetheless find that the litigant has |
complied with the rule if the litigant’s action is the functional equivalent of what the rule
requires.”)..

~ Pursuant to the EAJA, the amount of fees awarded are “based upon. prevailing
market rates for the kind and quality of the services furnished... .” See 28 U.S.C. §
2412(d)(2)(A). “CA ]ttorney fees shall not be awarded in excess of $125 per hour unless
the court determines that an increase in the cost of living or a special factor, such as the
limited availability of qualified attorneys for the proceedings involved, justifies a higher
fee.” 28 U.S.C. § 2412(d)(2)(A)(ii). The Ninth Circuit’s 2020 statutory maximum hourly
rates under the EAJA, adjusted for increases in the cost of living, was $207.78. See
“Statutory Maximum Rates Under the Equal Access to Justice Act,”
https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (last visited Mar. 1,
2021) (citing 28 U.S.C. § 2412 (d)(2)(A)); Thangaraja v. Gonzales, 428 F.3d 870, 876-77
(9th Cir. 2005); Ninth Circuit Rule 39-1.6. Although all fees and expenses occurred in
2020, Plaintiff's billable rate is consistent with the 2019 rate. The Ninth Circuit’s 2019
statutory maximum hourly rates under the BAJA, adjusted for increases in the cost of
living, was $205.25. “Statutory Maximum Rates Under the Equal Access to Justice Act,”
https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (last visited Mar. 1,
2021). |

At an hourly rate of $205.25, the requested fee award represents compensation for
approximately 31.20 hours of work performed by Plaintiffs counsel. (Doc. 16-1 at 1-2.)
The Court finds the fee request reasonable, particularly in light of the complex issues
presented and the briefing prepared. (Docs. 11-13.)

For good cause shown, the Joint Motion is GRANTED, subject to the terms of the
parties’ Motion. Accordingly, the Court AWARDS Plaintiff attorney’s fees and expenses
in the amount of six thousand and five hundred dollars ($6,500).

3"
3:20-cv-00653-RBM

 
BPNRRRBEKRFr&SFCae riaunwsbB Bnexs

Oo Oo tI NHN WA BP W NO

 

 

Case 3:20-cv-00653-RBM Document 17 Filed 03/01/21 PagelD.837 Page 4of 4

IT IS SO ORDERED.
DATE: March 1, 2021 | OR .
HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:20-cv-00653-RBM

 
